Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takumi (JPH10228843).
Regarding claim 1, Takumi teaches a switch device comprising: an adhesive base 21 adhered to a surface of a surface member 192; an operation knob assembly connected to the adhesive base; a detector (10-12, 5) that detects an operation on the operation knob assembly; and an output unit 151 that outputs a detection result of the detector to outside, wherein the operation knob assembly includes a knob base 1 connected to the adhesive base, and an operation knob (65, 85) that is rotatable with respect to the knob base, the detector detects rotation of the operation knob with respect to the knob base (paragraph 68 of the enclosed translation), and the operation knob is connected to the adhesive base and is removable from the adhesive base (Figs. 1-27).  
Regarding claim 2, Takumi teaches a switch device comprising: an adhesive base 21 adhered to a surface of a surface member 192; an operation knob assembly 201 connected to the adhesive base; a detector (10-12, 5) that detects an operation on the operation knob assembly; and an output unit 151 that outputs a detection result of the detector to outside, wherein the operation knob assembly includes a knob base 1 connected to the adhesive base, an operation knob 85 that is able to rotate and press against the knob base, a rotation ring 65 that is able to rotate with respect to the knob base, an urging portion 80 that urges the rotation ring to an initial position (paragraph 54 of the enclosed translation), and a push ring 85 that rotates the rotating ring against an urging force of the urging portion as the operation knob moves in a pressing direction, the detector detects rotation of the operation knob with respect to the knob base and rotation of the rotation ring with respect to the knob base (paragraph 68 of the enclosed translation), and the operation knob is connected to the adhesive base and is removable from the adhesive base (Figs. 1-27).  
Regarding claim 4, Takumi teaches the switch device further comprising a connector 56 that connects the adhesive base 21 and the operation knob 201 with each other (Figs. 1-2).  
Regarding claim 5, Takumi teaches the switch device wherein the connector has a claw portion 58 provided on the operation knob, and a hook portion 167 provided on the adhesive base to engage with the claw portion (Fig. 1). 
Regarding claim 6, Takumi teaches the switch device wherein the connector disconnects the adhesive base and the operation knob from each other when a predetermined load is applied on the operation knob assembly (when the predetermined load is at zero, it’s safe to disconnect the base and the operating knob).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takumi.
Regarding claim 3, Takumi does not teach the knob base is made of a material having a same coefficient of linear expansion as that of the surface member.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the knob base and the surface member from a same material,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833